Ombudsman's 2005 annual report (debate)
The next item is the report by Andreas Schwab, on behalf of the Committee on Petitions, on the annual report on the European Ombudsman's activities in 2005.
Ombudsman. Mr President, I wish to thank you for this opportunity to address Parliament and to present the annual report for 2005, a year in which the Office of the European Ombudsman celebrated an important milestone: its tenth year of operation.
The annual report records our progress in handling complaints, promoting good administration and making the Ombudsman's work better known to citizens. In total, 3920 complaints were received, a 5% increase compared to the previous year.
I note that a rise in complaints does not necessarily result from worsening administrative behaviour by the European Union's institutions; rather, it may also reflect citizens' increased general awareness of matters European and growing knowledge about their rights and about how to exercise those rights.
This general awareness was also observed during 2005 in the participation of citizens in the debate about the future of the European Union and the Constitution. To contribute to the furthering of this general awareness, I made intensive efforts to inform citizens about their rights and to spread the word about the positive results that have been achieved in defence of those rights. All in all, I and my staff gave over 170 public lectures, presentations and press interviews, in addition to meeting with ombudsmen, public officials and other interlocutors in the Member States.
A particular feature of these communication activities in 2005 was a series of events to mark the tenth anniversary of the Ombudsman, directed at specific target groups, namely, civil society, academia, the press and the institutions themselves, including a reception in honour of the European Parliament on 27 September, which was addressed by President Borrell Fontelles himself.
During 2005, I was able to assist over 75% of the people who complained to me. This assistance took the form of opening an inquiry, transferring the case to a competent body, or advising on where to turn for a prompt and effective solution to the problem. I closed 312 inquiries during the year. In 36% of the cases, the inquiry revealed no maladministration. Such a finding is not always negative for the complainant, who at least has the benefit of a full explanation from the institutional body involved. Furthermore, even when there is no maladministration I may identify an opportunity for the institutional body to improve the quality of its administration in the future. If so, I make a further remark in closing my decision.
Wherever I find maladministration, I try if possible to achieve a positive-sum outcome that satisfies both the complainant and the institution. In 30% of cases my inquiry has resulted either in the institution concerned settling the case to the satisfaction of the complainant, or in a friendly solution. When a friendly solution is not possible, I close the case with a critical remark or make a draft recommendation.
One of the draft recommendations accepted in 2005 was a case in which the Commission granted ex gratia compensation to a complainant whose project it had cancelled at extremely short notice. The Commission agreed to pay EUR 56 000, the largest such settlement ever secured by the Ombudsman.
If a Community institutional body fails to respond satisfactorily to a draft recommendation, the Ombudsman's ultimate weapon is a special report to Parliament. Three special reports were made in 2005: on the Council's continuing practice of legislating in camera; on the Commission's responsibility for children of its officials with special educational needs; and on the nature of information provided by OLAF to the Ombudsman during a previous enquiry.
I am grateful to Parliament for its support as expressed in its resolutions of 4 and 6 April 2006, based on the Hammerstein Mintz and De Rossa reports respectively and concerning the first two of these special reports.
I would now like to say a few words about my priorities for the future. As indicated before, the first priority is to promote a citizen-centred approach by the EU institutions and bodies in all their activities. To that end I seek every opportunity to reach out to EU institutions, to encourage best practice and promote friendly solutions. The active cooperation of the institutions and bodies is essential to the success of the Ombudsman's work for citizens. The annual report contains many examples of the institutions taking prompt action to settle cases brought to their attention and responding positively to my proposals and recommendations.
During visits to the institutions and bodies, I underlined the value of reacting promptly and constructively to complaints. The ultimate goal for all of us must be to ensure the best possible service to the citizen.
The Commission has already taken constructive steps to improve its service to citizens by overhauling its system of handling the Ombudsman's inquiries resulting from complaints. In its communication of November 2005 the Commission outlined the new procedure to apply henceforth. Commissioner Wallström's idea in designing the new procedure was to give individual Commissioners greater ownership of cases, while fully maintaining the valuable role of the Secretariat-General. I am particularly grateful for her efforts in bringing that concept to fruition and for her continuing commitment to its proper implementation.
The new procedure allows individual Commissioners to get involved in cases at an early stage, when options still remain open. The speed of the new procedure already bore fruit in a case in which I found that the Commission's response to a citizen's infringement complaint had been unsatisfactory. I held a meeting with Commissioner McCreevy and learned from him that the Commission had taken steps to resolve that particular issue. I believe that the successful resolution of that case illustrates the value both of the Ombudsman's role in promoting good administration in the infringement procedure and of the concept of greater ownership of cases by individual Commissioners. I wish to thank the Commission for that in the presence of Vice-President Wallström.
I have also revisited the question of the Ombudsman's Statute by submitting to President Borrell Fontelles in July considered proposals for revision, in response to earlier resolutions on the Ombudsman's annual report by this House. Overall the Statute continues to provide a good framework for the Ombudsman's investigations and for effective cooperation with the institutions to promote good administration and fight maladministration.
The changes I propose are therefore limited both in number and scope. My principal objective is to ensure that citizens can have full confidence in the Ombudsman's power to find the truth when hearing witnesses or inspecting documents.
I should also like to cooperate with Parliament to ensure that citizens' complaints about violations of the fundamental rights mentioned in the Charter can be brought before the Court of Justice if an important issue of principle cannot be resolved in any other way. Parliament already has full rights as an institution to initiate cases before the Court. In this context, it would be useful for the Ombudsman to have the power to intervene in such cases, a power that has already been given to the European Data Protection Supervisor, with whom I have developed a close working relationship.
I look forward to working with Mr Guardans Cambó and Mrs Matsouka as they embark upon the process of drawing up a report and opinion concerning this proposed vision in the Committee on Constitutional Affairs and the Committee on Petitions respectively.
My third priority is to deepen my close cooperation with ombudsmen in the Member States through the European Network of Ombudsmen. The aim is to promote good administration throughout the Union in order that citizens can enjoy their rights under European law. I am delighted that the Committee on Petitions participates in the Network as a full member and was represented at the meeting of national ombudsmen that took place in The Hague in September 2005. Next week, a similar meeting for regional ombudsmen in the European Union, with whom I have made a commitment to meet every two years, will be held in London.
I should like to thank the members of the Committee on Petitions, and in particular this year's rapporteur Mr Schwab, for their support and constructive proposals as set out in Parliament's report.
I have already mentioned today many of the matters on which the report contains wise advice to the Ombudsman. I am committed to improving the information given to Parliament and citizens about the services provided by me and by the European Network of Ombudsmen. I have already asked to appear before the Committee on Petitions whenever I submit a special report to this House.
Next year, I intend to put an interactive guide on our website to help complainants find the appropriate ombudsman to deal with, be it at European, national or regional level. I believe this will be of great benefit to citizens and help address the concerns rightly expressed in Mr Schwab's report about the large percentage of inadmissible complaints.
Last year we successfully consolidated the Office of the European Ombudsman and moved firmly in the direction of enhancing the institution's ability to deal effectively with complaints and inquiries from citizens of the enlarged European Union. To that end, we could always count upon the support of two of Parliament's most senior officials who are about to retire or have just retired - Mr Priestley and Mr Garzón Clariana. Their wise counsel and assistance to the Ombudsman have been invaluable and will long be remembered.
I believe that the relationship of goodwill, trust and understanding built up over the last decade between the European Ombudsman and EU institutions constitutes a precious resource for improving the quality of public administration in Europe to the benefit of citizens. It is enormously reassuring to me, both personally and institutionally, to know that in this regard the European Parliament and its Committee on Petitions are vital partners for the European Ombudsman. I intend to make the most of that partnership in seeking to contribute to the deepening of a service culture to the benefit of EU citizens. Thank you for your attention.
(Applause)
rapporteur. - (DE) Mr President, Mr Diamandouros, Commissioner Wallström, ladies and gentlemen, I am glad that you have all managed to get up so early and be present here for the debate on the report on the 2005 report from the European Ombudsman.
I would like to start by thanking you, Mr Diamandouros, most warmly for the constructive contribution you have made in the shape of your annual report, on which I have had the privilege of reporting to this House on behalf of the Committee on Petitions, and I would like, in so doing, also to thank all the Members of this House who, by their amendments and personal comments, have played a constructive part in the report's gestation, especially our coordinator Mr Atkins and my predecessor from last year, Mr Mavrommatis.
I am glad that you started by highlighting the need for the Ombudsman's status to be specified in rather clearer terms in view of the increasing workload with which the public present you, and I am most obliged to you for having actually done that again today. Since we should try to draw the demarcation lines between the functions of the different European institutions as sharply and distinctly as possible, the deliberations on your letter to our President, Mr Borrell, may well bring us to a satisfactory outcome.
The European Ombudsman is an important European institution, being particularly relevant to Europe's development and with a special importance in the eyes of the European public. He exists to bring the European Union closer to its citizens and to make it transparent. It is to him that Europe's citizens can turn in order to complain when the institutions do not do their jobs properly; that gives him a very personal relationship with Europe, one that cannot be the same everywhere, and that is what makes his position so special.
It is this idea - the idea that European policy should be shaped more by practical considerations and by reference to the interests of the public - that we should, in future, take more to heart. We must focus our policies more closely on the public and thereby show them that they and their concerns - be these major or minor, important or trivial - are taken seriously, and we will accomplish that firstly by making a better job of communicating what European policy is all about, and secondly, by way of greater transparency - two important points from among those I have made about your annual report.
The Committee on Petitions has received the European Ombudsman's annual report, which discusses his activities over the past year, and that leads me to thank you for doing a splendid job of work. You have been in office since 1 April 2003, and your labours are being crowned with success.
I believe that the report that this House has produced is a very balanced one; I have endeavoured to examine the Members' amendments and, where I thought it possible, to incorporate them. I believe that the report is comprehensible to the public, and that is the most important thing, but, following the vote in committee, I assumed that not all the amendments could be re-submitted, and I will, for that reason, be recommending to my group that it should reject them. For that I ask your understanding. We have spent a long time trying to compromise on this point.
You have already set out the most important points from your report. The year 2005 saw a large number of complaints - the largest, indeed, ever made to the Ombudsman - and the first thing that indicates is that more and more people are taking an active interest in the EU and in the way it works.
What is shocking, though - and this is something to which you referred - is the continuing large number of complaints - amounting to some 70% of those made - that are not actually within your remit, very often because the people making them do not know with any certainty to whom they actually need to address themselves, and it is for that reason that I very much welcome your statement to the effect that you want an online form set up on your homepage as a guide to the right institution; that would certainly be useful to all those who want to contact you online.
It follows, then, that the powers and responsibilities of the institutions need to be demarcated even more clearly in order that the public may understand who, in the European Union, is responsible for dealing with what, and you can help to make the tangled undergrowth of institutions and their powers more transparent, something that is, of course, in the first instance a task for Parliament and for its Members in the electoral districts in the relevant regions, but you can play your part too.
We extend a very warm welcome to the European Network of Ombudsmen and similar bodies, which take quite different forms from one Member State to another, and we have, for that reason, particularly highlighted their public information events.
Turning to the substance of the various complaints, they focus primarily on a lack of transparency, and so, in that the report repeats the Ombudsman's demands - made in his special report on the subject - for all meetings of the Council in its legislative capacity to be open to the public, you have served the cause of democracy and transparency in Europe well.
We also, though, need more transparency if the democratic functioning of the European Union is to be guaranteed, and hence, in our report - and in saying this, I am perhaps addressing you, Commissioner Wallström, more than anyone else - we call for the 'europa.eu' Internet portal to be redesigned as a means of access to all the institutions and for a clear guide to the various European institutions - rather than a catalogue of all the European Union's activities - to be positioned on the homepage.
Finally, I should like to give voice to another thought, namely that it was in January that you presented your annual report for the past year, yet it is only now - in November of the following year - that we are debating it. We in the Committee on Petitions should endeavour to discuss these reports as soon as possible after they are published.
Vice-President of the Commission. Mr President, first I would like to congratulate the rapporteur, Mr Schwab, for his work on the European Ombudsman's report on his activities in 2005. This is an important report from Parliament on the general principles, the state of play and future development of cooperation between the Ombudsman and other EU institutions.
I would also like to congratulate the Ombudsman, Mr Diamandouros, on his annual report. I am happy, as always, to hear Mr Diamandouros confirm his commitment to ensuring the highest standards of administration in the European institutions, and that is a commitment the Commission shares.
I entirely support Mr Schwab in his endorsement of the role of the Ombudsman as an external monitoring mechanism for sound administration. Through his work, the Ombudsman contributes to the promotion of good administration. I am convinced that, through their cooperation with the Ombudsman, EU institutions are helped in fostering a citizen-oriented approach to their daily work. That means ensuring greater transparency of the EU decision-making process and working to develop best practices to meet citizens' expectations and safeguard their rights. This is about bridging the gap between institutions and EU citizens.
I would like to comment on three specific points in the report. Firstly, I think that the cooperation between the Ombudsman and the Commission has developed well in recent years. As pointed out in the report, the Commission uses a new internal procedure empowering each Commissioner to adopt and transmit communications to the Ombudsman. I am happy that both the Ombudsman and Mr Schwab welcome this innovation in their reports. In addition, the Commission has adapted its internal rules to speed up the handling of its replies to the Ombudsman. The Commission will continue to develop its cooperation with the Ombudsman.
The rapporteur suggests that a similar empowering procedure be introduced for the handling of petitions. While the Commission will continue to work closely with the Committee on Petitions, that is not a possibility that the Commission envisages. The Committee on Petitions and the European Ombudsman have distinct roles, each with its own value to citizens.
Secondly, the report mentions the Europa website. It is one of the most visited websites in the world and it has become quite complex to navigate. It is in that light that the Commission is well on its way towards refurbishing its own part of the Europa portal. The ultimate objective is to transform the Europa website into a more user-friendly, well-structured and coherent web portal. It will be multilingual at appropriate levels and the presentation will be more oriented to citizens and communication.
Thirdly, and finally, the decision to revise the Ombudsman's statute rests with the European Parliament, with the approval of the Council. The Commission is, however, consulted and closely follows developments relating to the proposal, including those in the committees concerned. The Commission is currently examining the proposal in detail, and has been in contact with the Ombudsman's office to seek clarification on some aspects of the proposal.
In conclusion, I understand that next year the Ombudsman intends to include a few star cases in his annual report. These are, as I understand it, cases where the handling of complaints by the EU institutions has been exemplary, regardless of whether maladministration occurred. I think that is an excellent initiative and I also look forward to seeing next year's report.
Mr President, Madam Wallström, Mr Diamandouros, ladies and gentlemen, I should like, first of all, to congratulate the rapporteur, my honourable friend Andreas Schwab, on the extraordinary effort he has made in his report to illustrate that, year on year, the institution of the European Ombudsman is becoming extremely important to European citizens, thanks to the work being carried out by the European Ombudsman.
I also wish to express my thanks to Mr Diamandouros, because the new facts that he brings to light in the position he holds are reference points for the trust that the citizens place in the institutions.
I acted as rapporteur for the annual report on the activities of the European Ombudsman in 2004 and I wish to point out that, compared with that year, during which complaints rose by 53% over the previous year, in 2005 the Ombudsman received a total of 3 920 complaints, in other words an increase in the order of 5%. This does not mean that there are more cases of maladministration on the part of the institutions of the European Union, but that the citizens are more informed as to their rights. An important factor for the efficacy of the institution of the Ombudsman is its cooperation with the institutions of the European Union. I would refer by way of example to the regular updates and meetings between Mr Diamandouros and the Committee on Petitions and its bureau. The Ombudsman's annual report illustrates, among other things, the efforts being made by the Ombudsman and the Commission, of course, to broaden and further strengthen the network of national and regional ombudsmen, by developing exchanges of information for best practices.
The participation of the Committee on Petitions of the European Parliament in this network is important and would facilitate practical cooperation between the European institutions and the national and regional ombudsmen and would allow regular contacts with the committees on petitions of the national parliaments and with the ombudsmen of the Member States to be increased.
If we compare the Ombudsman's reports for 2004 and 2005, we see that the result was positive, so that we can concentrate on the points in which the Committee on Petitions is particularly interested. Furthermore, we can see in this way the essential role he plays and the progress made within one year.
on behalf of the PSE Group. - I too want to thank Mr Schwab, and my colleagues in other political groups as well, for the considerable amount of work they have put into this report.
The Ombudsman's report, particularly the executive summary, is, I believe, an excellent example of how to present our work to the citizens. It is clear, concise and to the point. Transparency is, I believe, the key to European democracy and its main building block.
I welcome the increased awareness of the European Ombudsman's role, reflected in the increased numbers taking their complaints to him. I am not at all concerned about the fact that many of these are not directly his responsibility. That is a reflection of his success in bringing his office to the notice of the public and perhaps also an indication of the inadequacies of other institutions in making clear who they are and how to access them.
I believe we should not expect citizens to find their way through the maze of EU institutions. They have more important things to be doing with their lives. When they have a complaint to make, they will reach for the nearest known vehicle available to them. I think that the citizen's right to make a complaint is a good thing.
The action of the Ombudsman in referring those cases for which he does not have direct responsibility to the appropriate institution is an excellent way of dealing with such complaints. I believe it should be followed by other institutions.
One final point: ten years after the initiation of the Ombudsman's statute, there is clearly a need for a review. I welcome the Ombudsman's initiative in that regard and I look forward to debating it in Parliament in the near future.
(Applause)
on behalf of the ALDE Group. - Mr President, I too should like to thank the Ombudsman both for his report and for his interesting presentation today. I would also like to thank Mr Schwab for his very competent report and analysis of the Ombudsman's report. There is little to say except that everything seems to be going well in the sense that our citizens are more aware of the Ombudsman's activities. If the numbers of complaints are rising owing to an increasing awareness of what is possible and an awareness of Europe, then that is helping to bring our citizens closer to us. That is what we should be all about. Reports of this type help give us a snapshot of what is going on and of how we can do things better in the future, and this report sets out many of those lessons.
I want to centre my remarks on an issue already mentioned by other speakers, which is that if we want to be citizen-centred then we have to ensure that our citizens can make a complaint easily, perhaps via a one-stop shop. Simply having a good website may not be the answer.
At present there are a lot of people dealing with complaints, problems and issues. We have the Ombudsman's very good service, Parliament's Committee on Petitions, the Commission itself, which accepts complaints, and ourselves as MEPs, who receive constituents' case-work, as well as SOLVIT and EUROJUST. I fear that some EU citizens who apply to one of these bodies only to be referred to another will fall by the wayside and give up. We need to think about ways in which we can bring these various strands together so that our citizens feel that their issues are being answered promptly and that they are being directed to the right recipient. That is something we should think about for the future.
Thank you again for your report.
on behalf of the Verts/ALE Group. - (ES) Mr President, I would like to thank the Ombudsman and also Mr Schwab, for his thorough, complete and positive report.
I would like to begin by expressing my agreement with Mrs Wallis's proposal and with the proposal for a European one-stop shop for the citizens' complaints. This one-stop shop could bring together SOLVIT, the European Ombudsman and the Committee on Petitions and would be responsible for channelling the citizens' complaints to the appropriate institution. We cannot expect the public to be able to navigate such a complicated labyrinth as the European Union.
My only regret about the report, which in general is very positive, is its consideration of the third special report by the Ombudsman, which was going to be a report on OLAF and which has been blocked by the Conference of Presidents. Some of the wording of the Schwab report appears to legitimise this House's Conference of Presidents' attempts to hinder the Ombudsman's work of monitoring European bodies, including OLAF.
In particular we should thank the Ombudsman for some of his efforts, such as those relating to the environment, where there is great popular concern. I would especially like to mention the case of the industrial port of Granadilla, in the Canary Islands, where the Ombudsman has tried to ensure more rigorous application of the Habitat Directive, with a degree of success.
It is also important to highlight the special report on the transparency of the Council when acting as legislator, a report that I personally was involved in preparing. We can see that there is slow, gradual, but real progress in this area.
I would like to end by making it clear that the role of Parliament's Committee on Petitions in no way clashes with the role of the Ombudsman, but rather their roles are complementary. The Ombudsman monitors the European institutions in their day-to-day work, while the Committee on Petitions plays the role of direct intermediary between the citizens and the body of Community law. There should be more fluid day-to-day cooperation between them, with more information and more contact.
Thank you for your report, Mr Schwab, and thank you, Mr Diamandouros, for your very intensive, wide-ranging and important work.
on behalf of the GUE/NGL Group. - (ES) Mr President, I too would like to thank the Ombudsman, Mr Diamandouros, and our rapporteur, Mr Schwab, because they are both working to try to improve the way we respond to the European citizens' complaints, administrative or of any other kind.
In fact, I believe that the time has come to take concrete initiatives to make such improvements. Some interesting ones have already been mentioned, such as the online form and the better demarcation of the competences of the different bodies, but I believe that we should be rather more ambitious. We should move toward a code of good administrative conduct for all of the European institutions, and the one-stop shop, which Mr Hammerstein mentioned, can also be important.
The reports note that 24% of complaints relate to a lack of transparency. I believe that we must make an effort to promote a public debate in Europe on how close a relationship citizens have with the institutions and to ensure that those institutions act in an entirely transparent fashion.
In this regard, I would like to mention another problem that the members of the Committee on Petitions should resolve. Many of the citizens' complaints received relate to large works, large infrastructures, that are carried out in the European Union without the mandatory environmental impact study. Sometimes the European Commission is late in issuing a report, since the damage caused by certain absolutely monumental works is already irreversible.
I believe that the European Commission must act much more quickly, in order to prevent that damage from having an horrendous environmental impact. To this end, I believe that we should all do our bit to create speedy assessment mechanisms for these kinds of works, in order to prevent that damage.
I believe that the European Network of Ombudsmen is important, because it may be the key to providing many solutions that can prevent complaints from the citizens of Europe and, where necessary, improve the way we respond to them.
on behalf of the UEN Group. - (PL) Mr President, I am, in a sense, wearing two hats today. As you said, I am speaking on behalf of the Union for the Europe of the Nations Group as well as in my capacity as Chairman of the Committee on Petitions, which makes me particularly qualified to speak on this matter. I would, of course, like to thank Mr Schwab for his report, which was very well prepared and subsequently adopted in our committee, and I therefore fully agree with everything Mr Schwab has said. I would particularly like to thank Mr Diamandouros. He does his job extremely well and this is fully appreciated as, if I may remind you, he has been re-elected to his post by a majority of over ninety percent of the votes cast.
I very much appreciate the contact that Mr Diamandouros has with the European public, outside of his main work as Ombudsman. He has attended over 170 meetings. I myself was present at one of these meetings in Poland, which was attended by over 150 people who had come to see who he was, what he had to say and what message the European Ombudsman himself had for them. This is one of the achievements of Mr Diamandouros' hands-on approach.
As everyone has already mentioned, I would like to say that the active involvement of the European Ombudsman is closely linked to, shapes and reflects a greater awareness of the rights of the European Union citizens, and that they are more aware of these rights precisely thanks to the activities of the European Ombudsman. The Committee on Petitions, of which I am the chairman, works closely with the European Ombudsman. We have similar competences, but they are not identical. It is therefore important to be aware of the differences between the competences of the Ombudsman and those of the Committee on Petitions.
If the President will allow me to extend my speech by a few more seconds, I would like to draw your attention to one more matter. The Committee on Petitions is a European Parliament body. It is therefore very regrettable that the European Parliament and its bodies sometimes bypass our committee in their dealings with the Ombudsman. There was an instance of this on 15 March 2006, when the European Parliament signed a new agreement with the Ombudsman over the heads of the committee which I chair, and which was not involved in this process.
on behalf of the IND/DEM Group. - (PL) Mr President, the Ombudsman's 2005 report indicates that a growing number of citizens are dissatisfied with the European Union's bodies.
There is a striking lack of transparency concerning their activities and a lack of effective control over the way we spend our money. The infringement of citizens' right to information is particularly damaging. A glaring example of this was the campaign to promote the so-called Constitution for Europe.
In March of last year I addressed a complaint to the European Ombudsman regarding the use of EUR 8 million to promote the European Constitution. This funding was only available to supporters of the Constitution. This fact was confirmed by a European Commission spokesman on 16 February 2005. In response to questions from the media on whether European Union money could be used to fund a campaign organised by opponents of the European Constitution, he said, and I quote: 'The Commission is treating the European Constitution like its baby and cares about its ratification' and the 'European Union's Office for Official Publications is not going to print pamphlets written by opponents of the Constitution.'
These frank statements by Commissioner Wallström's spokesman explicitly show that opponents of the Constitution did not, and still do not, have any opportunity to present their views. For example, before the referendum in Spain, the European Commission spent EUR 1 million on printing 5 million pro-constitutional pamphlets and stickers, which were handed out in public places. There was a deliberate move to avoid providing information on the negative aspects of the European Constitution. This was therefore a blatant infringement of the European citizens' fundamental right to equal access to information.
After investigating my complaint for a year, the European Ombudsman decided that the European Commission did not infringe the citizens' right to equal access to information. In that case, who did?
When they see their credibility collapsing and disintegrating, the European Union institutions resort ever more frequently to mendacious propaganda and to funding and imposing a single, 'true' vision of European unity. I appreciate the Ombudsman's efforts in the fight to achieve transparency concerning the work of the European institutions, but there is still a long way to go. Dinners with representatives of the bodies the Ombudsman are investigating are not enough to increase the credibility and authority of his office. This office should be a real Ombudsman defending our rights, an Ombudsman who speaks out for the truth and defends the citizens from the ills of the European Union machine. However, such work requires courage and autonomy.
Mr President, I congratulate Mr Schwab. He has produced a jolly good report and I am delighted to be part of it.
The Ombudsman has been signally successful in his activities, but ironically his success has provoked more interest. That, however, is actually good news for the task of the Committee on Petitions, to which the Ombudsman reports and whose joint work with him is so important.
I agree entirely with Diana Wallis that is essential that EU citizens are made more aware of the facilities for the redress of grievances, particularly those that exist through the auspices of the Ombudsman and the Committee on Petitions.
I, with everyone else, congratulate Mr Diamandouros on his achievements, especially, if I may say so, on his determination, past, present and future, in explaining the use of his powers to the new Member States and encouraging them to use his services. We have plans to do the same on behalf of the Committee on Petitions and I should say that the combination of a Commissioner from Sweden, where the Ombudsman originated, and an Ombudsman from Greece, where democracy originated, is a powerful and influential one.
I am particularly interested in the Ombudsman's special reports. He will know that I am the rapporteur manqué for one such report, relating to OLAF. He must know, as must this House, that I will not allow this issue to go away. Transparency and open dealing must be paramount and this report must and will be dealt with when the judicial process is completed.
As the chairman said, the Committee on Petitions is of increasing importance and must soon cease to be the Cinderella committee at the end of the list of limited significance. The activities of the Ombudsman and the Petitions Committee are many, various and growing exponentially. They must be recognised by Parliament and the Conference of Presidents and given the authority they deserve.
(Applause)
(ES) Mr President, I would like to begin by congratulating Mr Diamandouros on his detailed report, which proposes a way forward and improvements in the relationship between the citizens and the European Administration. I would also like to congratulate Commissioner Wallström and thank her for her tireless efforts to facilitate communications between the citizen and the European institutions and implement quick, simpler and interactive solutions. I would also, of course, like to congratulate Mr Schwab in particular on the in-depth way in which he has dealt with these issues, which may seem routine but which certainly represent progress on the road towards 'more Europe'.
I am particularly pleased with the progress in the work of mediation and response to the citizens' demands and I am particularly pleased and interested to note the friendly solutions proposed.
I would also urge Mr Diamandouros to develop a format for the peaceful settlement of disputes that serves as a model for Europe in general. I am sure that the democracy enjoyed by both the Administration and the citizens will be increased by means of a better and more transparent administration.
I am also delighted with the explicit proposal to offer the Internet sites for all of the institutions in all of the Union's official languages.
Given his constructive approach, I share Mr Schwab's concern about the need to improve cooperation, with no obstacles or misunderstandings, between Parliament and the European Ombudsman, while preventing any overlapping between them: the Committee on Petitions and the Ombudsman are still seeking their own directions, and it is therefore positive that the Committee on Petitions should participate in the European Network of Ombudsmen.
Finally, perhaps because I am not aware of the scale of the issue, I am rather concerned that the future of the Ombudsman appears to lie in the courts, and I hope that that does not mean that improving information and, particularly, the efforts to achieve the peaceful settlement of disputes will be abandoned early. The proposed judicialisation is not the best way to improve relations between the citizens and the European public Administration, and I would refer to the existing examples that have already been mentioned.
I truly believe that the European citizens' confidence in their Ombudsman will depend on a greater capacity to settle disputes peacefully.
Mr President, I wish to thank Mr Diamandouros for his report, and Mr Schwab for the report we are debating today. I share his concerns that it is a little late in the day to be debating this issue, but I suppose it is better late than never!
The Ombudsman is the watchdog of the system. I would prefer to think of him as a Rottweiler, which is what we need, rather than a tamer breed! My Irish colleagues will giggle at the 'Rottweiler' description because politically speaking we have one of those in our national parliament.
The Ombudsman has an important role to play and I do not share the concerns of those who maintain that 70% of complaints fall outside his remit. As others have said, this reflects the fact that there is a huge amount of frustration and people need somewhere to turn. It is important to underline that. I am pleased that the Ombudsman, in his wisdom, does not turn them away, but actually assists them. He should continue to do that. Others might not agree, but that is part of his job, and we need that flexibility.
I compliment the Ombudsman for trying to promote his work. There is an onus on all of us in this House to help him in that regard, even if I regard my own office - and I think other colleagues feel similarly - as a one-stop shop. At the end of the day, I hope MEPs are the first port of call for citizens who have problems. Mrs Wallis' proposal to set up a one-stop shop is a good one, but let us not forget that we as elected representatives are also here to obtain information for citizens.
The Ombudsman should bear in mind that we in this House often experience as much frustration as the public when it comes to getting information from the Commission. There is a duty on administrators to see themselves as servants of the public and not as protectors of the system. If necessary, we will have to train people and change their culture. I would be interested to know whether the Ombudsman has looked into the attitudes of those who are at the root of problems. In other words, in the complaints he has upheld, is a bad attitude evident among administrators? If so, we should do something about that.
I wish to thank all those involved again, and I hope the Ombudsman's workload increases exponentially, as it should.
(NL) Mr President, the European Ombudsman's annual report reveals that a quarter of complaints come from citizens who experience a lack of transparency on the part of the European institutions. Whilst these complaints are not always justified, of course - as is also mentioned in this extensive report - this is still a large proportion, and so there is much room for improvement. The rapporteur is right to point out that, according to the Treaty of Nice, every European institution must seek to be as open and accessible as possible.
The bulk of the complaints are directed at the Commission, of course, because they are most closely involved with the citizens, although it is in actual fact mainly the Council of Ministers that is causing the delays. In the old-fashioned culture of paternalistic power and the top-down approach, openness can wait. Nevertheless, confidence is a key condition if policy is to be effective, and the world needs a strong EU that is carried by its citizens, because there is more at stake than a little governing.
Would Europe want to stand up for globalisation of a different kind, social, sustainable and fair development? Only if Europe commits to this can the EU truly gain confidence. Only a Europe, though, that offers openness in every decision will be given it. If we want to boost Europeans' confidence in their own European Union permanently, openness and accessibility are absolute political priorities. I would urge Europe to throw the doors open wide.
(DE) Mr President, on a point of order, I would like to comment on what my esteemed colleague Mrs McGuinness said. The Rottweiler dogs to which she referred come from the town in which I was born, and so I regard myself as a Rottweiler. If I can assist you, Mr Diamandouros, in Rottweiler-like fashion, I shall be very happy to do so.
(DE) Mr President, Madam Vice-President of the Commission, Mr Diamandouros, Mr Schwab, I would particularly like to thank the latter two of you for the splendid work that has been done, and to express the hope that Mr Schwab can continue to have as firm a bite - not least where politics are concerned - as the well-known breed of dogs from his home town of Rottweil. In any case, I wish him every success in that.
You, too, Mr Diamandouros, have an important part to play, particularly since you are, in my view, the relay that connects the public to the European institutions; it is to you that citizens turn with any concerns they may have with them, and your role is to settle grievances and you do try to find solutions. Last year saw 3 920 submissions made, and in 75% of cases, it proved possible to offer the complainants a solution by setting investigations in motion or referring them onward to the relevant departments; that really is a very high percentage.
The Commission, too, has a very important part to play in this, in that it keeps on trying, by means of various transparency initiatives, to demonstrate how open it is, and I can do no other than encourage it in that, and you, Madam Vice-President, in carrying on down this road. The fact is that, as we know, great institutions - not only the Commission, but also those in the business world - have a tendency to become self-sufficient and to acquire a life of their own into which it is difficult for outsiders to get an insight, so press on with your transparency initiative, I beg you.
What I would like to say to our Polish friend is that I think it extremely hypocritical to accuse the Commission of providing only such information on the constitutional treaty as shows it in a favourable light. The publications I have seen were all kept relatively objective and were a necessary means of informing the public as to what this is all about.
(Applause)
It really is hypocritical to demand, on the one hand, more information, and, on the other, to ask that some of it be curtailed. That is why we must press on together down this road in order to be able to build a Europe in which we can all share.
(Applause)
(PL) Mr President, the 2005 report allows us to conclude that the European Ombudsman is successfully achieving the aims of increasing the effectiveness of his institution in the field of good administrative practice and adherence to the principles of the rule of law and human rights.
At this point, we should say a word of thanks to Professor Diamandouros, who is in charge of this institution. The public nature of the Ombudsman's activities deserves praise. Nevertheless, it is worrying that 70% of all complaints lodged still remain outside of the scope of competence of the Ombudsman. This is nearly always a result of the fact that the essence of the complaints are not directed against the bodies or institutions of the European Union. It shows that the division of competences between the institutions and the decision-making processes are still unclear to many European Union citizens.
It is therefore vital to define and clearly delineate the role of the Ombudsman and the European Parliament's Committee on Petitions in a way that is clear to the citizens of the European Union. Last year, the number of complaints rose by 5% over the previous year. This may reflect the fact that the Ombudsman's activities are more widely acknowledged, or it may be linked to the fact that not all European Member States have this type of institution, which means that many people go to the European Ombudsman with problems involving national, regional and local administrative bodies.
The Ombudsman must increase its efforts to provide the public with reliable information. Citizens must have easy access to information in their own mother tongues. This will allow them to feel that they are card-carrying citizens of the European Union, whose welfare is important and whose voices count.
Finally, I would like to congratulate the rapporteur, Mr Schwab, on an excellent report. I think that he will continue in his role as a watchdog, or indeed a rottweiler, of the law.
(EL) Mr President, eleven months after the celebration of the tenth anniversary of the institution of the European Ombudsman, the annual report for the 10th year is being approved today. I congratulate Mr Diamandouros on his worthy representation and effective conduct of the role of defender of transparency and honest administration in the European Union.
Perhaps next year we shall examine his annual report in Parliament earlier and more quickly and the Committee on Petitions, as the competent committee, will be in direct contact with the Ombudsman, so that it can be informed about the procedure for the signing of interinstitutional agreements between him and the European Parliament.
Paragraph 6 of the Schwab report justifiably expresses our regret about the signing of a new agreement with effect from 1 April 2006, in other words before the report for 2005 had been approved. The Ombudsman also submitted on 11 July a proposal for the adaptation of his statute. Paragraph 13 of the Schwab report welcomes the fact. However, I should like to comment that the issues which he touches on in his request are particularly sensitive and his arguments are particularly weak. The ban on intervention in cases pending before the courts is something which cannot be contested on the basis of the Treaties. Community servants must be bound by professional secrecy. We have competent institutions for examining human rights; but we too, as a parliament controlled by the citizens, have the jurisdiction to investigate and file complaints. There is a plethora of extrajudicial procedures. The Ombudsman has numerous duties and one can only hope that he has time with the staff in his department, which fortunately is constantly increasing - from 38 to 51 and 57 in 2006 - to respond to the increased number of complaints. If, however, the Ombudsman condemns the lack of transparency in the work of the Council, we call on him in Amendment 1 - which I call on you to support - to check, not after specific complaints from citizens, but on his own initiative, the transparency with which EPSO recruitment competitions are carried out and the recruitment methods of the European agencies, including his own department. This is an issue which touches on the sensitivity mainly of the new Europeans, who take part in competitions and interviews in their thousands and do not have the right to find out why they failed.
My thanks also to the Commissioner for highlighting the intention of the Ombudsman to use his time praising the Commission.
Ombudsman. Mr President, I should like to thank very warmly all the Members of this august House for their very encouraging words. I take heart from the support I have from this particular body, whose cooperation I value enormously. I also commit myself and my staff to trying to move forward, to doing more of the same and to doing more of what I am asked to do.
It is not possible for me to cover all the remarks that have been made, but let me address some of the issues.
Firstly, I am very grateful for the support I have received concerning the Statute. With the permission of Mrs Panayotopoulos-Cassiotou, I would like to clarify two points concerning this, which I will do in Greek, since she addressed me in Greek.
(EL) Mr President, Mrs Panayotopoulos, I wish to assure you that the European Personnel Selection Office is already within the European Ombudsman's mandate and that this is a matter of particular concern to us, which we are monitoring very, very closely.
As far as my recommendations are concerned, I also wish to assure you that the request I make ...
(The speaker was cut off by the President, who drew his attention to a problem with the interpretation)
I apologise, Mr President. I did not realise there was a problem with the interpretation. I thought it was an attempt to test my ability to speak in my native tongue!
With the President's permission I would like very briefly to assure Mrs Panayotopoulos-Cassiotou and the House that the European Personnel Selection Office is already within the Ombudsman's mandate and we devote a great deal of time to questions concerning recruitment.
On the Statute, I want to make it absolutely plain that the Ombudsman is not, under any circumstances, asking for the right to initiate cases before the Court. That is clearly not for us to do. The Court and the Ombudsman are separate. What we are asking for is the right to intervene before the Court, as that right has been given to the European Data Protection Supervisor in cases of major violations of fundamental rights. That is a fundamental difference. I repeat, we are under no circumstances seeking to have access to the Court in a way that would in fact go beyond my mandate.
I appreciate the encouragement concerning a Single Code and I am working with Commissioner Wallström to see whether that would be possible; she referred to that in her own remarks.
I wish to thank Sir Robert Atkins in particular for his determination to see that all the special reports submitted to this House by the Ombudsman will be dealt with eventually. I hope that will be done.
The one-stop shop idea is a very important one. I would very much look forward to working with Mrs Wallström and with other institutions and perhaps launching a brainstorming and reflection procedure about that idea, so that we can serve citizens better. I want to stress that the European Ombudsman and the Committee on Petitions are complementary organisations; I am very grateful to that committee and we will work with it constantly with a view to moving forward.
Lastly, I have a few comments to make if I may. The inadmissibles are indeed very important and we shall try to reduce them. But we will continue to help all citizens who come to us for the wrong reason by using the Network of Ombudsmen of the European Union as a mechanism of transferring complaints to them, thereby helping those citizens and in a sense trying to apply subsidiarity in non-judicial mechanisms. We work with our colleagues at national and regional level to serve citizens better, which includes the transfer of inadmissibles.
I thank Mrs McGuinness very much for her very laudatory remarks. I view myself as an external mechanism of control over the administration and therefore, if everything else fails, yes, I will also have to act as a Rottweiler. Leaving aside the Irish overtones of that - I do not want to get into theological implications here, or divinity - I think that is, however, the ultimate step. The first step, on which I am working very closely with the Commission, with the Secretary-General of the Commission and with Mrs Wallström, is to reach out to the institutions, to reach out to the Commission, and help them understand what their obligations are. It is indeed to help them realise that a change of culture is extraordinarily important if the European institutions, including the Commission, are in fact to understand that the institutions exist to serve the citizen and not the other way round.
Thank you very much for giving me the time to make these clarifications. Once again, I want to thank this House for its very encouraging and very warm reactions to my report.
(Applause)
The debate is closed.
Voting will take place today at 12.00.
Written statement (Rule 142)
(HU) I wish to draw attention to a matter concerning Mr Diamandouros's report on his activities in 2005, on which the European Parliament has already adopted a resolution this year.
In 2005, the European Ombudsman submitted a special report to Parliament, because he had found an unjustified discrimination with regard to funds for members of EU staff with children with special educational needs. In his draft recommendation, he asked the European Commission to take the necessary steps to ensure that parents, whose children are excluded from the European Schools because of their degree of disability, should not be required to contribute to the educational costs of their children. Parliament's resolution on the matter requested that the Commission respect the principle of equal treatment.
The necessary steps were not taken, however, since unfortunately in the course of school enrolment this autumn, it once again happened that a pupil with special educational needs was refused admission. This practice, which violates respect for human rights, has led to several families living apart and having to leave Brussels, and often the European institutions as well.
As laid down in the Charter of Fundamental Rights and in the EU Treaty, the right to education, equal treatment and the prohibition against any form of discrimination constitute the founding principles of Community law. I therefore request that, having regard to the Ombudsman's recommendation and Parliament's resolution on this matter, the European Commission create the conditions for equal educational opportunities for children with special educational needs, in line with European principles.